Case 1:20-cv-24374-BB Document 11 Entered on FLSD Docket 11/23/2020 Page 1 of 1
                                                   RETURN OF SERVICE

                                        UNITED STATES DISTRICT COURT
                                          SOUTHERN District of Florida
 Case Number: 20-CV-24374

 Plaintiff:
 MARGGLI GALLEGO
 vs.
 Defendant:
 IVETTE PEREZ, ET AL.

 For:
 HILTON NAPOLEON, ESQ.
 RASCO KLOCK ET AL
 2555 PONCE DE LEON LVD
 SUITE 600
 CORAL GABLES, FL 33134

 Received by LEGAL PROCESS SERVICE & INVESTIGATIONS, LLC on the 15th day of November, 2020 at 7:42 pm
 to be served on IVETTE PEREZ C/O MIAMI DADE POLICE DEPT, 9105 NW 25 STREET, MIAMI, FL 33172 .

 I, Manny Sires, do hereby affirm that on the 20th day of November, 2020 at 9:20 am, I:

 INDIVIDUALLY/PERSONALLY served by delivering a true copy of the SUMMONS AND COMPLAINT, with my
 initials; identification number (if applicable); the date and hour of service endorsed thereon by me to, IVETTE PEREZ
 C/O MIAMI DADE POLICE DEPT and who is over the age of 15, at the address of 9105 NW 25 STREET, MIAMI, FL
 33172, the defendant/witness usual place of abode and informed said person of the contents therein, in compliance
 with State Statutes


 Additional Information pertaining to this Service:
 11/18/2020 12:00 pm CONFIRMED WITH MDPD COURT LIAISON THE DEFENDANT BADGE # IS 3199 AND
 WORKS IN ECONOMIC CRIMES MONDAY-FRIDAY 8AM-4PM AND HAS A DIRECT NUMBER AT 305-994-1027
 11/18/2020 2:10 pm ATTEMPTED SERVICE. WAS ADVISED THE DEFENDANT WAS NOT IN THE OFFICE. I
 LEFT A VOICEMAIL TO CONTACT ME
 11/19/2020 10:12 am WAS ADVISED TO SERVE DEFENDANTS ON THIS DATE PRIOR TO 1:00 PM OR 11/20
 BETWEEN 9:00 AM-11:30 AM. SERVICE ON THIS DATE WOULD NOT BE POSSIBLE. WE WILL SERVE
 TOMORROW THE 20TH.


 I do hereby certify that I am over the age of 18, have no interest in the above action, and am a Certified Process
 Server in good standing, in the judicial circuit in which the process was served. Under penalty of perjury I declare
 that the facts contained herein are true and correct to the best of my knowledge. NO NOTARY REQUIRED PER
 FLORIDA STATUTE.




                                                                              Manny Sires
                                                                              Process Server #1098

                                                                              LEGAL PROCESS SERVICE & INVESTIGATIONS,
                                                                              LLC
                                                                              8724 SW 72nd Street
                                                                              #402
                                                                              Miami, FL 33173
                                                                              (305) 412-1178

                                                                              Our Job Serial Number: LIM-2020003472


                                 Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1t
